UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OSCAR PALMER,

                             Plaintiff,                            21-CV-4446 (LTS)
                     -against-                             ORDER DIRECTING PRISONER
                                                               AUTHORIZATION
UNITED STATES OF AMERICA, et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently incarcerated at Essex County Correctional Facility (ECCF), brings this

action pro se. 1 To proceed with a civil action in this Court, a prisoner must either pay $402.00 in

fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request permission to proceed

without prepayment of fees, submit a signed IFP application and a prisoner authorization. See 28

U.S.C. §§ 1914, 1915.

       If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act requires

the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s account.

See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of

fees must therefore also authorize the Court to withdraw these payments from his account by

filing a “prisoner authorization,” which directs the facility where the prisoner is incarcerated to

deduct the $350.00 filing fee 2 from the prisoner’s account in installments and to send to this



       1
          On May 24, 2021, the Court severed Plaintiff’s claims arising in New Jersey and
transferred them to the United States District Court for the District of New Jersey. (ECF No. 3.)
On May 25, 2021, the Court severed Plaintiff’s claims against ECCF Director Alfaro Ortiz and
transferred such claims as well. This order relates only to the case that remains pending in this
district.
       2
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
Court certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).

       Plaintiff submitted an IFP application but did not submit this Court’s prisoner

authorization form. If Plaintiff intends to proceed with the claims remaining in this Court,

Plaintiff must, within thirty days of the date of this order, either pay the $402.00 in fees or

complete and submit the attached prisoner authorization. If Plaintiff submits the prisoner

authorization, it should be labeled with docket number 21-CV-4446 (LTS). 3

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

       SO ORDERED.

 Dated:    May 25, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




       3
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions IFP as a prisoner, unless he is under imminent danger
of serious physical injury, and must pay the filing fee at the time of filing any new action.

                                                  2
